Citation Nr: 1041726	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-38 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which granted service connection for post-operative degenerative 
changes of the left knee and assigned a disability rating of 10 
percent, effective October 1, 2006.  Subsequently, in a May 2009 
decision, the RO granted a temporary total evaluation for the 
Veteran's left knee disability from January 15, 2007, to March 
31, 2007, in contemplation of a service-connected disability 
requiring surgery followed by a one-month convalescent period 
pursuant to 38 C.F.R. § 4.30 and, thereafter, assigned a 10 
percent evaluation, effective April 1, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In his October 2009 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  Since the RO is 
responsible for scheduling hearings before the Board, a remand to 
the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


